 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmpco Metal Division of Ampco-Pittsburgh Corpora-tion and United Steelworkers of America, AFL-CIOAmpco Metal Division of Ampco-Pittsburgh Corpora-tion, Employer-Petitioner, and Employees MutualBenefit Association. Cases 31--CA-8021, 31-RC-4104, and 31-RM-610January 29, 1980DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn December 21, 1978, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and Union-Petitioner(United Steelworkers of America, AFL-CIO) filed ananswering brief to the exceptions and a supportingbrief.On July 17, 1979, the Board ordered that theproceeding be remanded to the Administrative LawJudge for the purpose of reopening the record toreceive evidence improperly excluded but admissibleunder Rule 609 of the Federal Rules of Evidence. TheBoard also ordered that the Administrative Law Judgeissue a Supplemental Decision reconsidering the credi-bility of Robert Powell in light of the evidenceadduced at the reopened hearing.On October 31, 1979, the Administrative LawJudge issued the attached Supplemental Decision,which concludes, as did her original Decision, that thetestimony of Robert Powell should be credited.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision and Supplemental Decision in lightof the exceptions and briefs and has decided to affirmthe rulings, findings,' and conclusions of the Adminis-trative Law Judge,2and to adopt her recommendedorder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereby247 NLRB No. 91orders that the Respondent, Ampco Metal Division ofAmpco-Pittsburgh Corporation, Torrance, California,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.IT IS HEREBY FURTHER ORDERED that the electionheld on June 2, 1978, be, and it hereby is, set aside,and that a new election be held as directed below.[Direction of Second Election and Excelsior foot-note omitted from publication.]I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. t is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing her findings. However, in adopting theAdministrative Law Judge's Supplemental Decision affirming her previouscrediting of the testimony of employee Robert Powell, we do so on the groundthat the evidence produced by Respondent at the remand hearing revealed buta single conviction of Powell occurring some 6 years before the originalhearing in this proceeding and concerning a type of misconduct which wouldnot necessarily support an inference that Powell would be prone to testifydishonestly under oath. Consequently, the evidence adduced at the remandhearing does not warrant any reversal of the Administrative Law Judge'sfinding crediting Powell. In affirming the Administrative Law Judge on thispoint, we do not rely, however, upon her speculation as to which drug wasinvolved in Powell's conviction or upon her discussion of drug use in thissociety, for these matters are not relevant to the resolution of the credibilityfinding here under consideration.In its exceptions to the Supplemental Decision, Respondent contends thatthe Administrative Law Judge should be disqualified because of bias andprejudice, and that a hearing de nowo should be held before a differentadministrative law judge. After a careful examination of the entire record, weare satisfied that this contention is without merit.DECISIONSTATEMENT OF THE CASEEARLDEAN V. S. ROBBINS, Administrative Law Judge:This case was held before me in Los Angeles, California, onNovember 2, 1978. The original charge in Case 31-CA-8021was filed by United Steelworkers of America, AFL-CIO,herein called the Steelworkers, and served on Ampco MetalDivision of Ampco-Pittsburgh Corporation, herein calledRespondent or the Employer, on May 15, 1978. A firstamended charge therein was filed by the Steelworkers andserved on Respondent on June 23, 1978. The complaint inCase 31-CA-8021 which issued on June 28, 1978, allegesthat Respondent violated Section 8(a)(1) of the Act.The petitions in Cases 31-RC-4104 and 31-RM-610 werefiled on April 3 and April 21, 1978. Pursuant to aStipulation for Certification Upon Consent Election, anelection by secret ballot was conducted on June 2, 1978,which resulted in 17 ballots cast for Employees MutualBenefit Association, herein called EMBA, and 16 cast forthe Steelworkers, with one void ballot and two challengedballots, a sufficient number to affect the result of theelection. On June 7 and 9, 1978, the Steelworkers and theEmployer, respectively, filed timely objections to conductaffecting the results of the election, copies of which wereduly served on the other parties to the election.On August 18, 1978, the Acting Regional Director issuedand served on the parties a Report on Challenges and660 AMPCO METAL DIVISIONObjections, Order consolidating cases, Order directing hear-ing, and notice of hearing in which he recommended that thechallenges be overruled, that they challenged ballots beopened and counted, and that a revised tally of ballots beissued. He further recommended that the objections beoverruled except for that portion of the Steelworkers'Objection 4, which alleges that an employee was unlawfullyinterrogated by the Employer; and he determined that thisobjection is related to, and involves the same evidence as, theallegations in the complaint in Case 31-CA-802 1, and couldbest be resolved by a hearing together with the issues raisedin the complaint.On October 26, 1978, the Board issued a Decision andDirection in which it adopted the recommendations of theActing Regional Director and referred the matter to theRegional Director for the action set forth in his conclusionsand recommendation. Accordingly, the challenged ballotswere counted and the revised tally was 16 for the Steelwork-ers and 19 for EMBA.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bythe parties, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a Pennsylvania corporation with an officeand place of business located in Torrance, California, isengaged in the operation of a foundry. Respondent in thecourse and conduct of its business operations annuallypurchases and receives goods or services valued in excess ofS50,000 directly from suppliers located outside the State ofCalifornia.The complaint alleges, the answer admits, and I find thatthe Respondent is now, and has been at all times materialherein, an employer within the meaning of Section 2(6) and(7) of the Act.11. LABOR ORGANIZATIONThe Steelworkers and EMBA each is now, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESSince the mid-1940's, Respondent's production and main-tenance employees have been represented by EMBA, andduring that period Respondent and EMBA have been partiesto successive collective-bargaining agreements. DuringMarch 1978' the Steelworkers were attempting to organizeunit employees. On about March 3, 1978, Respondent andEMBA commenced negotiations for a new agreement. Theprincipal negotiators for Respondent were Louis Letizia,manager of manufacturing at the Torrance plant, and JoeFagan. Fagan is in charge of Respondent's corporate' All dates herein will be in 1978, unless otherwise indicated.Letizia's offce is located in the main office, not in the plant. Cutting toolsare stored in Letizia's office so machine shop employees, including Powell,industrial relations and is apparently headquartered some-where other than the Torrance plant.On March 30, Fagan met with the unit employees toexplain Respondent's last offer. Thereafter, the employeesvoted not to ratify the proposed agreement. Later thatmorning Robert Powell, a machine operator, went toLetizia's office and requested that Fagan delay his departure.Powell told Fagan that a number of the employees wereconfused regarding the proposed contract. He said theemployees had voted against the proposed contract becauseit had not been explained very well and they did notunderstand it. He said they wanted some further discussionbefore making a final decision. Fagan complied with thisrequest, and later that day the employees, by petition,ratified the proposed contract. Powell signed the ratificationpetition.On April 3, the Steelworkers filed the petition in Case 31-RC-4104 and a hearing in the representation matters wasscheduled for May 3. Powell was subpoenaed by theSteelworkers to appear and testify at the hearing. Powell didattend the hearing; however, the parties entered into aStipulation for Certification Upon Consent Election prior tocalling any witnesses. It is admitted by Alan W. Hinnrichs,branch manager of Respondent's western division, that byhis actions in the hearing room, Powell clearly associatedhimself with the Steelworkers' supporters. Hinnrichs admitsto considerable surprise at this since Respondent consideredPowell as being instrumental in securing the ratification ofthe EMBA contract.On May 4, EMBA held a meeting of unit employees onRespondent's loading dock during which they discussed theelection agreement and the fact that both EMBA and theSteelworkers would appear on the ballot. During themeeting, Powell stated that the Steelworkers had triedunsuccessfully to organize the employees for 30 years. Hesaid that this time they had succeeded in getting an election,and this might be the employees' last opportunity to have aunion represent them.Also on the morning of May 4, Letizia went into theproduction area, asked Powell to come into his office, andthen accompanied Powell to the office.2When they arrived,Hinnrichs was present. According to Powell, Hinnrichs saidhe wanted to talk to Powell because there seemed to be somekind of misunderstanding, since Powell had convincedFagan to delay his departure on March 30 in an attempt tosecure favorable reconsideration of the EMBA contractproposal and now it appeared that Powell was against it.Hinnrichs asked what was wrong, if Powell was unhappyabout something.According to Powell, he replied that he was not makingenough money; he was supposed to be in charge of themachine shop and other machine shop employees weremaking more money than he was. Hinnrichs denied thatanyone in the machine shop received higher wages thanPowell. Powell said, "Robert does." Letizia then consultedsome records and stated that Robert did not receive higherwages than Powell. Hinnrichs said that Powell had startedregularly go into the office to pick up and return these tools. It is unusual forLetizia to accompany an employee to his office. Normally, the loudspeakersystem is used to call an employee to the main office. DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff as a laborer and that even though he had been employedonly a short time,' he was in the machine shop and had agood trade and should be thankful that he was given thisopportunity. Powell said, "Yes, I know," and then said hewould remain neutral in the whole thing.Powell further testified that Hinnrichs then asked wheth-er, there was anything else wrong around the plant-whywould the employees want to abandon EMBA and bring inanother union? Powell said Letizia was talking aboutretiring. Letizia said, "I'm not going to retire, I'll be here forthe next four or five years." Letizia then asked, "How didyou get involved with this union thing, anyway?" Powellsaid he attended one meeting and the next thing he knew hewas in the middle of it. Powell then asked what was wrongwith the employees wanting the Steelworkers. Either Hinn-richs or Letizia said they really did not want a strike; theyhad talked to someone in Respondent's Pittsburgh office andthey definitely were not going to give the employees anymore money, so they would have no alternative but to strike.According to Powell, he replied that the employees couldnot strike because they did not make enough money; theyhad no strike funds and no one would vote for a strike.Hinnrichs or Letizia replied, "[t]hen the Union would just becosting you more money because if the Union (Steelworkers)was in then they would be taking more money out," andasked, "[t]hen what would happen?" Powell said they wouldwork without a contract. Powell admits that at the beginningof the meeting Hinnrichs said the purpose of the meetingwas not to sway Powell as to how to vote in the election orwhat union to support.Hinnrichs places this conversation on May 8. Accordingto him, between May 3 and 8, he and Letizia discussed theirsurprise at seeing Powell with the Steelworkers' supporters.Letizia mentioned that Powell had been influential inobtaining the successful reconsideration of the proposedEMBA contract, that Powell had mentioned some confusionamong the employees as to the proposal. Letizia further saidthere had been some confusion or misunderstanding onPowell's part as to wages and seniority. Powell saidsomething to the effect that he was paid less money thananother machine shop employee with less seniority. So toclear this up, according to Hinnrichs, he suggested that theytalk to Powell. I do not credit Hinnrichs as to this assertedreason for summoning Powell. I find it absolutely incrediblethat if Powell, whom Respondent considered a key support-er prior to May 3, expressed some erroneous and adverseunderstanding as to his wage rate, Respondent did not, priorto May 3, correct his misinformation. Also, I find itincredible that if the purpose of the meeting was to correctsuch misunderstanding, Hinnrichs and Letizia did not checkthe wage rates prior to calling Letizia into the office.Hinnrichs testified that, except for his saying hello, Letiziastarted the conversation by saying that the meeting was totry to correct some misunderstanding about wage rate andseniority. Powell said he thought they were being unfair, ashe was being paid less money. Either Hinnrichs or Letiziaasked how he knew this. Powell said he had heard it fromother people. Letizia and Hinnrichs then consulted a' Powell was employed on December 15, 1975, as a laborer. After 6 to 8months he was transferred to the machine shop.' Powell testified without contradiction that between May 15 and June I heseniority list with wage rates which Letizia had in his deskand told Powell that was incorrect-his wage rate was atleast equal to the highest paid person in the machine shop.They told Powell that the EMBA contract for the first timeprovided for automatic increases and that under thatcontract Powell would receive wage increases every 3months until he reached the maximum contract wage.Powell, who appeared to be a little nervous, according toHinnrichs, said he was going to remain neutral during theelection campaign. He further said he had signed a Steel-workers authorization card and the Steelworkers had sub-poenaed him to appear at the representation hearing.Hennrichs said the meeting was not called with anyintentions of influencing him as far as his vote either forEMBA or the Steelworkers was concerned, but that it wasstrictly a matter of straightening out the confusion as towage rates and seniority. Powell again said he was going toremain. neutral. Hinnrichs further testified that at somepoint, Powell said there was a rumor that Letizia was goingto retire. Letizia said he had no intentions of retiring and hedid not know where the rumor started. On cross-examina-tion, Hinnrichs admitted t-at following the discussion as towages, he asked Powell if there was anything else they couldhelp him with. He also admitted that he mentioned thatPowell had caused Fagan to delay his departure on March30 so that he could speak again to employees regarding theproposed EMBA contract. In response to a leading questionin this regard, Hinnrichs testified, "and so I did ask him,seeing that he was so involved at that time. It surprised meto see him at the hearing on May 3." Hinnrichs denies thathe asked Powell why he changed his mind about supportingthe EMBA contract or how he got mixed up with the Union.He does not deny that Letizia asked these questions. Letiziadid not testify. Respondent offered no explanation as to whyLetizia was not called to testify.To the extent that their testimony conflicts, I creditPowell. Powell impressed me as an honest, reliable witnesswho was endeavoring to be truthful. Hinnrichs, on the otherhand, betrayed a tendency to slant his testimony in a mannerfavorable to Respondent. I also note that Letizia did nottestify and his failure to do so was not explained. While thefailure to call a corroborating witness does not alwayssupport an inference that the witness's testimony would beadverse, in the circumstances herein, where Respondent hasexpressed a preference for continuing to deal with EMBA'and the outcome of the objections might well depend uponthe credibility resolutions as to a single conversation, I findthat the failure to adduce testimony from Letizia warrantsan inference that if he had testified, his testimony wouldhave been unfavorable to Respondent.Powell creditably testified that about 3 days after hisconversation with Letizia and Hinnrichs, he attended aSteelworkers meeting along with about 16 other unitemployees. During this meeting a Steelworkers representa-tive said that some of the employees had seen Powell goinginto Letizia's office, that there was a rumor that Powell had"sold out" and he wanted to know what went on. Powellthen gave an account in the meeting of his conversation withreceived approximately three letters from Respondent expressing a preferencefor EMBA as the collective-bargaining representative of its employees.662 Letizia and Hinnrichs which corresponded to his testimonyherein.IV. CONCLUSIONSThe General Counsel and the Steelworkers contend thatthe May 4 conversation constitutes coercive interrogationviolative of Section 8(a)(1) of the Act. The Steelworkersfurther contend that this interrogation warrants setting asidethe election.Respondent argues that even if Powell is credited, thestatements made by Letizia were permissible under the Act.Respondent further argues that even assuming arguendo thatcertain statements were violative of Section 8(a)(l), it was asingle, isolated incident of interrogation of one employeewhich occurred so far in advance of the election that it couldnot possibly have affected the results of the election. Also,contends Respondent, the only reason other employees knewof the conversation was because the Steelworkers representa-tive inquired about it at a Steelworkers meeting for unitemployees.Respondent also argues that it is significant that about 16employees attended that meeting and 16 employees castballots for the Steelworkers. Finally, Respondent argues thatPowell's continued support of the Steelworkers indicatesthat he was unaffected by this conversation and that hisreaction had the effect of negating any impression amongother employees that the meeting had been coercive.It is well established that the determination of a violationof Section 8(a)(l) of the Act turns upon the objective test ofwhether such conduct tends to interfere with the freeexercise of rights protected by Section 7 of the Act, TheCooper Thermometer Company, 154 NLRB 502, 503, fn. 2(1965), not on an employee's subjective reaction to suchconduct. Here Respondent called in Powell, an employeeknown to be a Steelworkers supporter and known, orbelieved, to be influential with other employees and ques-tioned him as to his and fellow employees' reasons forsupporting the Steelworkers. Powell was further asked howhe became involved with the Steelworkers.These questions were asked in the context of Respondent'sexpressed preference for continuing to deal with EMBA andstatements by Hinnrichs and Letizia that the employeeswould have no alternative but to strike since Respondentwas not going to give them any more money. Contrary toRespondent, I find it immaterial that Hinnrichs stated thatthe purpose of the meeting was not to influence Powell'svote. Such a denial is mere empty words where statementswere made which can only be interpreted as argumentsagainst Steelworkers representation.Accordingly, I find that Hinnrichs' and Letizia's interro-gation of Powell was violative of Section 8(a)( 1) of the Act. Ifurther find that such conduct which was reported to 16 outof approximately 36 unit employees also interfered with theemployees' exercise of a free and untrammeled choice in theelection held on June 2, 1978. Accordingly, I shall recom-' In the event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of tht ules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.AMPCO METAL DIVISIONmend that the said election be set aside and that a newelection be held at such time as the Regional Director deemsappropriate.CONCUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Steelworkers and EMBA each is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By coercively interrogating an employee as to his unionactivities and desires, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record and pursuantto Section 10(c) of the Act, I hereby recommend thefollowing:ORDER'The Respondent, Ampco Metal Division of Ampco-Pitts-burgh Corporation, Torrance, California, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees as to their unionmembership, activities, and desires.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its Torrance, California, facility copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 31,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 31, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that Objection 4 besustained insofar as it alleges the unlawful interrogation of-In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."663 DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employee. Accordingly, I recommend that the electionheld on June 2, 1978, be set aside and a second election bysecret ballot be conducted at such time and manner as theRegional Director deems appropriate.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor Relations Actand has ordered us to post this notice, and we intend to carryout the order of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain as a group through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any and all of these things.WE WILL NOT do anything that interferes with,restrains, or coerces you with respect to these rights.More specifically,WE WILL NOT coercively interrogate employees as totheir union membership activities or desires.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights as set forth above, which are guaranteed bythe National Labor Relations Act.AMPCO METAL DIVISION OF AMPCO-PITTS-BURGH CORPORATIONSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge: OnDecember 21, 1978, I issued a Decision in this matterfinding that Respondent had engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act and thatsuch conduct was sufficient to require the setting aside of theelection held on June 2, 1978. On July 17, 1979, the BoardI Apparently, the essence of this conclusion is that I erroneously exerciseddiscretion in making this ruling inasmuch as the witness involved was not adefendant in a criminal proceeding. In excluding this evidence, it hadappeared to me that in representation matters there exists a substantialpossibility of abuse by intruding into these proceedings essentially irrelevantpersonal information not so much for credibility in the proceeding, but for itsimpact during a possible reelection campaign. Thus, notwithstanding that rule609 permits exclusion only as to defendants, presumably only in criminalmatters, I concluded that the Board's Rules and Regulations, Sec. 102.39would permit some discretion on the part of the administrative law judgebased on a balancing of the possible aid of such evidence to credibilityresolution considering the type (I note that the possession of drugs was theonly conviction of which Respondent had some manner of proof and that, inprevious practice, and perhaps still, it was considered improper for counsel toordered that the record in this proceeding be reopened andthat a further hearing be held to receive improperly excludedevidence, and remanded the proceeding to the RegionalDirector for Region 31 for the purpose of arranging suchfurther hearing. Accordingly, a further hearing was heldbefore me on September 11II, 1979.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs filed bythe parties, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESIn my original decision herein I found that Respondentthrough Louis Letizia and Alan W. Hennrichs interrogatedemployee Robert Powell in violation of Section 8(a)(1) of theAct, and that such interrogation constituted objectionablepreelection conduct. These findings were based primarilyupon the credited testimony of Powell.Thereafter, Respondent filed exceptions to this Decisioncontending, inter alia, that Respondent had been erroneous-ly refused the opportunity to cross-examine Powell aboutpossible criminal convictions falling within the scope of rule609 of the Federal Rules of Evidence and thus admissible forpurposes of impeachment. The Board concluded that bysustaining objections to this line of questioning and rejectingRespondent's offer of proof, I failed to comply with rule 609'and that such failure was prejudicial error.During the reopened hearing, Powell testified that in 1972he pleaded guilty to a misdemeanor charge of drug posses-sion upon the advice of his attorney that if he pleaded guilty,the charge would be reduced to a misdemeanor. He wasconvicted, placed on 2 years' probation, and fined $200. Hedoes not know whether he was convicted of a misdemeanoror a felony, but was under the impression that he wasconvicted of a misdemeanor offense.Respondent did not introduce into evidence the record ofPowell's conviction. Respondent argues that I erred in myruling denying Respondent's motion for a continuance toobtain such record.2However, the only reason Respondentoffered for its failure to have previously obtained the recordwas that the record was not in Los Angeles but rather was inNorwalk, a city 16 miles from Los Angeles. Inasmuch asRespondent first raised the issue of Powell's prior convictionat the original hearing herein held on November 2, 1978, theBoard's order remanding this matter issued on July 17,1979,' and the notice of hearing issued on July 27, I concludethat Respondent had ample opportunity prior to theindulge in "fishing expeditions" where counsel had no proof of the witness'sprior convictions) and remoteness of the offense, against the possibility ofdiscouraging a rehabilitated employee from active support of the Unionduring an election campaign or from volunteering information as toRespondent's preelection conduct because of fear of being required to testifyand thus run the risk of having prior convictions disclosed. The critical issue isnot the possible damage to the witness's reputation, a consideration rejectedby Congress, but rather is the possible impact of the admission of suchevidence on the election process as weighed against its significance in theresolution of critical issues. It appears, however, from the Board's order thatsuch conclusion was erroneous and the reservation in Sec. 102.39 is notintended to cover such situations.' I have treated this argument as a motion for reconsideration.' Unless otherwise indicated, all dates hereinafter are in 1979.664 AMPCO METAL DIVISIONSeptember 11 hearing herein to obtain such record and anyfurther delay in this proceeding is unwarranted. According-ly, I adhere to my original ruling.During the course of the further hearing, I deniedRespondent's motion that I disqualify myself from furtherparticipation in these proceedings. In its brief, Respondentrequests a reconsideration of this ruling. In support of thisrequest, Respondent argues that my "flagrant disregard" ofrule 609, the sustaining of certain bjections to questionsposed by counsel for Respondent and the overruling ofcertain objection made by counsel for Respondent, "theinternal inconsistencies, the drawing of unwarranted infer-ences [and] the errors" in my Decision evidence a "predeter-mined partiality towards Mr. Powell and/or the Steelwork-ers, plus a hostile attitude toward Respondent."Respondent further argues that "[e]ven assuming arguen-do that [my] actions did not constitute actual bias orprejudice, they are sufficiently suspect and questionable sothat disqualification is warranted to avoid even the appear-ance of impropriety. See Filmation Associates, Inc., 227NLRB 1721 (1977); Centerfor United Labor Action (Sibley,Lindsay and Curr Company), 209 NLRB 814 (1974);Indianapolis Glove Co., 88 NLRB 986 (1950); [and that] onlyby resort to a hearing de novo before a different Administra-tive Law Judge can the integrity of this administrativeproceeding be retained, and all parties afforded a fairhearing." I have carefully considered Respondent's argu-ment and the cases cited in Respondent's brief. However, Ifind them unpersuasive and I continue to adhere to myoriginal ruling.As to the impact of Powell's prior conviction on hiscredibility, Charging Party argues that the conviction is notproper evidence to be used for impeachment purposes underrule 609 inasmuch as no evidence was adduced to establishthat he was convicted of a crime punishable by death orimprisonment in excess of I year under the law under whichhe was convicted. Although this argument is appealing,' theOrder of remand leaves me no option since it specificallyprovides:IT IS FURTHER ORDERED that upon conclusion ofsuch further hearing, the Administrative Law Judgeshall reconsider the credibility of Robert Powell in lightof the evidence adduced at the reopened hearing andprepare and serve upon the parties a SupplementalDecision containing findings of facts upon the evidencereceived pursuant to this order and such conclusions of' The record contains no information as to what section of the CaliforniaHealth and Safety Code was involved in Powell's conviction. There is morethan one section defining a penalty for the illegal possession of drugs in theCalifornia Uniform Controlled Substances Act; i.e., Health and Safety Code,sec. 11357 (formerly 11530) added by statute in 1972 which pertains tomarijuana (a 1972 amendment also eliminated marijuana as a "narcotic" anddid not classify it as a dangerous drug); and Secs. 11350 and 11377, also addedby statute in 1972, which pertain to certain other named drugs. Sec. 11350provides for punishment by imprisonment in state prison of not less than 2years. The other two sections provide for alternative punishment of imprison-ment in the county jail for a period of not more than year or the state prisonfor a period of not less than I year. Sec. 17 of the California penal codeprovides that a felony is a crime punishable by death or imprisonment in stateprison and every other crime is a misdemeanor. It further provides that whena crime is punishable, in the discretion of the court, by imprisonment in stateprison or by fine or imprisonment in the county jail, it is a misdemeanor for allpurposes under certain circumstances-including after a judgment imposingpunishment other than imprisonment in state prison, or when the court grantslaw and recommendations that she may deem appropri-ate as a consequence of this further proceeding ....I have, therefore, carefully and fully reconsidered the recordof the original hearing, the original briefs of the parties, andmy original decision herein in the light of the evidenceadduced at the reopened hearing and the arguments andpost-hearing briefs of the parties.The rationale for giving credibility consideration toconvictions for crimes which do not involve deceit, untruth-fulness, or falsification appears to be based upon theassumptions that (I) a person with a criminal past has a badgeneral character and a propensity toward evil or, at thevery least, has demonstrated a willingness to engage inconduct in disregard of accepted patterns, and (2) suchpersons are the type who would disregard the obligation totestify truthfully. See Weinstein's Evidence, 609[02].Certain crimes, such as acts of sudden violence, have beenconsidered to have little correlation to one's credibility,particularly as to matters not of the same nature.Although not relevant, in the circumstances herein, toadmissibility, the question of whether the prior convictionwas for a crime involving dishonesty is a legitimate consider-ation in determining the weight to be given. Other factors tobe considered are whether the offense involved demonstratesa willingness to engage in conduct in flagrant disregard ofaccepted patterns of conduct, whether the nature of theoffense can be considered as indicative of a bad generalcharacter, and the remoteness in time of the conviction.Here Respondent was convicted of the illegal possessionof drugs, a crime which does not involve dishonesty.' Therecord does not indicate what drug was involved. Since thereis a wide variance in the acceptability of drug use, dependentupon the type of drug involved, I conclude that, in theabsence of evidence to the contrary, I must consider Powell'sconviction as if it involved the drug whose use, or abuse, ismost accepted by society. Accordingly, my discussion belowis based on this assumption.Although many of us have negative notions and prejudicesas to drug convictions, drug abuse, involving drugs per-ceived by large segments of the populace as "not danger-ous," is rampant in our society. It extends through all strataof society from the White House down, and touches many ofour most respected professions, including the medicalprofession. There seems to be little correlation between theoffense and the general character of the offender or theoffender's willingness to abide by basic moral standards, orprobation without imposition of sentence and at the time of grantingprobation, or thereafter declares the offense to be a misdemeanor, or when theprosecuting attorney files in court a complaint specifying that the offense is amisdemeanor. Sec. 11356, to which Respondent refers, apparently purportsonly to define the use of the terms "felony offense" or "offense punishable as afelony" for purposes of the enhancement of punishment based on priorconvictions, not to supersede sec. 17 of the Penal Code. See People v. Garnett.107 Cal. Rptr. 197. 31 CA. 3d 255 (1973), Tracy v. Municipal Court forGlendale, 150 Cal. Rptr. 785. In these circumstances, the evidence seems to beinsufficient to establish that Powell's prior conviction was for a crimepunishable by death or imprisonment in excess of year. Accordingly, theevidence seems insufficient to bring Powell's prior conviction within thepurview of rule 609 and there appears to be some merit in Charging Party'sargument that, even though admitted, the evidence of Powell's priorconviction should not be considered in determining his credibility' The legislative history indicates that drug convictions are not crimesinvolving dishonesty. See comments of Representative Hogan 120 Cong. Rec.H 551-553 (daily ed.), February 6, 1974.665 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto respect the obligation to testify truthfully. While it may bean overstatement to say that drug abuse is acceptableconduct, nevertheless the illegal use of certain drugs,particularly marijuana, is recognized conduct. There hasbeen much controversy as to whether the use and possessionof drugs, especially marijuana, should be considered a crimeand, in the case of marijuana, there has been a decriminaliza-tion of the offense or a practice of failure to prosecute inmany jurisdictions. Undoubtedly, one of the significantfactors in this approach to certain types of drug abuse hasbeen the recognition that such drug abusers are often notwhat society considers as the "criminal type," and often arepersons who make valuable contributions to society. Ac-cordingly, I cannot conclude, based on his conviction 7 yearsago, that Powell has a bad general character and apropensity toward evil, or that his conviction indicates awillingness to ignore the basic moral standards of our societyor a willingness to disregard the obligation to testifytruthfully.1I. CONCLUSIONIn all of the circumstances, including the rationale for mycredibility findings set forth in my original decision, thenature of Powell's prior conviction and its impact oncredibility as set forth above, and the fact that the convictionwas 7 or 8 years ago, adhere to my previous determinationthat Powell's testimony should be, and it is, credited.Accordingly, I make no change in the conclusions of lawand recommendations set forth in my original Decision.666